Citation Nr: 1447987	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-20 222	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed depression and anxiety.

2.  Entitlement to an increased disability rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981 and from December 1981 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

(The issue of entitlement to an increased rating for GERD is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Throughout the entire claim period, the Veteran's adjustment disorder with mixed depression and anxiety has been manifested by depression, sleep impairment, irritability, frequent panic attacks, anxiety, disturbances of mood and motivation, and difficulty in establishing and maintaining effective social relationships, which result in occupational and social impairment with reduced reliability and productivity.

2.  There has been no evidence of symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for adjustment disorder with mixed depression and anxiety have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9435 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.
Here, the Veteran's claim for an increased initial rating for his service-connected adjustment disorder with mixed depression and anxiety disorder is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the August 2011 rating decision, the RO issued a letter dated in February 2011 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  In an August 2011 rating action, the RO granted service connection and assigned a 30 percent evaluation, effective January 24, 2011.
Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), post-service treatment records, and secured an examination in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

During the period under consideration, the Veteran was afforded a VA examination in May 2011.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

II.  Analysis--Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as indicated above, the Veteran was granted service connection and assigned a 30 percent evaluation for his adjustment disorder with mixed depression and anxiety, effective January 24, 2011.  As will be detailed below, the Board finds that a 50 percent disability rating, but no higher, is warranted for the entire period under consideration.

The Veteran's adjustment disorder with mixed depression and anxiety disorder has been evaluated pursuant to 38 C.F.R. § 4.130, DC 9435.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF score of 58 as determined by the May 2011 VA examiner.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for his service-connected adjustment disorder with mixed depression and anxiety disorder.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 50 percent disability rating is warranted under the schedular criteria.  

As was described above, under 38 C.F.R. § 4.130, DC 9435, in order to warrant a 50 percent disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

Here, VA treatment records dated in January 2011 noted that the Veteran "may have symptoms of depression." See VA treatment records dated January 2011.  The Veteran's spouse accompanied him to his treatment appointment and expressed concern that the Veteran is depressed.  She stated he is not experiencing enjoyment in things that he used to.  The Veteran reported that he has undergone recent periods of irritability and sleep disturbances.  His lack of sleep affected him at his job.  Id.

The Veteran was afforded a VA examination as to his adjustment disorder with mixed depression and anxiety in May 2011.  He related symptoms of irritability, depressed mood, frequent panic attacks, impaired flattened affect, and social withdrawal.  He reported he has adult children.  He stated his wife is supportive; however, she is disturbed regarding his recent mood changes.  See VA examination dated May 2011.  He exhibits chronic pain, which he believes contributes to his irritability and martial issues.  The Veteran reported a decline in his functioning ability throughout the past year.  He experienced panic attacks three times a week, which caused his sleep disturbances.  He has difficulty concentrating at his job.  He expressed that is he suffering from depression.  He is unmotivated to help around the home.  He is unable to engage in his normal leisure activities.  He reported a recent period of social withdrawal.  Id.  The VA examiner noted that the Veteran relates no specific trauma history consistent with PTSD or other anxiety spectrum symptom.  He has no endorsed psychotic symptoms.  He has no suicidal ideation, homicidal ideation, other harmful intent.  Id. The examiner reported that the Veteran is mildly anxious, but cooperative.  He is alert and knowledgeable in current events, the examiner referred to the Veteran as a "fairly accurate historian."  The examiner stated: 

		[The Veteran] has had at least a several month[s] decline in functioning including 					periods of irritable mood, excessive worry, anxiety and social withdrawal.  This appears to be directly in the context of progression of pain symptoms and reduced mobility related to osteoarthritis. . . .  He appears to have a mild degree of occupational dysfunction and a moderate degree of impairment in social functioning related to current symptoms of adjustment disorder.

See VA examination dated May 2011. 

With respect to employment, the May 2011 examiner documented that the Veteran is employed at the Department of Revenue.  The Veteran's job as a trainer required him to familiarize employees with computer systems and other similar equipment.  The examiner noted that the Veteran is able to maintain gainful employment and his employer is supportive.   The examiner reported that the Veteran was well-oriented.  His mood was described as irritable and depressed.  There was no evidence of overt malingering or dramatic exaggeration of symptoms.  He was neatly dressed.  A GAF of 58 was assigned at that time.

The Board has reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria contained in DC 9435 for the assignment of a 50 percent disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

In this regard, the Board finds that given the facts presented and after resolving reasonable doubt in the Veteran's favor, his adjustment disorder with mixed depression and anxiety more nearly approximates the criteria for a rating of 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on a review of the evidence, the Veteran's symptomatology includes irritability, frequent panic attacks, anxiety, disturbances of mood and motivation, and social withdrawal, which more nearly approximates the criteria characterized by the 50 percent rating disability.  Therefore, the Board concludes that a higher rating of 50 percent is warranted based on the Veteran's manifested symptomatology.  See 38 C.F.R. § 4.3 (2013).

The Board has considered whether a higher rating is warranted.  See A.B. v. Brown, 6 Vet. App. 35, 38.  Crucially, the findings of the VA examination report and VA treatment record throughout the claim period are indicative of occupational and social impairment with reduced reliability and productivity.  There is no evidence that the Veteran has demonstrated symptoms like suicidal ideation; obsessional rituals which interfere with routine activities; illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Accordingly, the Board concludes that a 70 percent rating is not warranted under DC 9435 at any time during the claim period.

Additionally, total occupational and social impairment as a result of the Veteran's service-connected disability has not been shown.  The evidence has not demonstrated total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  No medical professional has provided any opinion indicating that the Veteran's psychiatric disability has caused total occupational and social impairment.  Accordingly, in this case, the symptoms shown in the VA treatment record and VA examination do not equate to the symptoms contemplated for either a 70 percent or a 100 percent rating.

In short, during the entire claim period, the extent and severity of the Veteran's actual symptoms reported and/or shown are suggestive of occupational and social impairment with reduced reliability and productivity due to such symptoms as irritability, frequent panic attacks, anxiety, disturbances of mood and motivation, and difficulty in establishing and maintaining effective social relationships, i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology has not been shown.

Accordingly, the Board concludes that the totality of the evidence has shown that the Veteran's adjustment disorder with mixed depression and anxiety warrants a 50 percent rating, but no higher.

III.  Additional Considerations

Finally, the Board finds that the Veteran's adjustment disorder with mixed depression and anxiety does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the rating criteria reasonably describes the Veteran's adjustment disorder with mixed depression and anxiety such as disturbances of mood, impaired flattened affect, social withdrawal, frequent panic attacks, etc., and provide for higher, 70 or 100 percent, ratings for additional or more severe symptomatology than is shown by the evidence.  In addition, the rating criteria define different levels of impairment due to particular symptoms, but allow for other symptoms of similar severity, frequency, and duration as reflected by the phrase, "due to such symptoms as," which is included for each disability level.  Thus, the Board finds that the Veteran's disability picture is specifically contemplated by the rating schedule, and the assigned 50 percent schedular rating is therefore, adequate.  See Thun, 22 Vet. App. at 115.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no identified symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Here, the Veteran submitted a statement, dated December 2012, which advised VA that he is not claiming a total disability rating based on individual unemployability.  Additionally, the March 2011 VA examiner stated that the Veteran remains employable from a psychiatric standpoint.  Therefore, the question of entitlement to a total disability rating based on individual unemployability (TDIU) due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary


ORDER

An initial disability rating of 50 percent for adjustment disorder with mixed depression and anxiety is granted for the entire claim period, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the GERD issue must be remanded for further development.

The Veteran was most recently afforded a VA examination as to the service-connected disability of GERD in September 2011.  Notably, the Veteran has asserted that his GERD symptomatology is worse than was described by the September 2011 VA examiner.  See notice of disagreement (NOD) dated January 2012.  Specifically, the Veteran stated,

	I have persistently recurrent epigastric distress reflux regurgitation sleep disturbance caused by my condition [four] or more times a year nausea [four] or more times a year and vomiting.  My condition has also affected by ability to work.  I am sick about [two to [three] times, a week and have missed several days of work.  

See NOD dated January 2012.

The evidence of record is therefore unclear concerning the current severity of the Veteran's GERD.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected GERD.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since October 2011.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the current severity of his GERD.  The claims file, including a complete copy of this remand, must be made available for review.  

The examination should include any diagnostic testing or evaluation deemed necessary, to include screening for anemia.  

The examiner should report all symptoms and manifestations due to the service-connected GERD.  Specifically, the examiner should indicate the presence, and if so, frequency and severity, of the following symptoms:  epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area.  The examiner should then indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.   

The examiner should comment on the degree of severity of the Veteran's service-connected GERD and its effect on his occupational and social functioning, his employment, and his activities of daily living. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Thereafter, readjudicate the rating issue remaining on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and allow the applicable time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


